UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

MAZDAK TAGHIOSKOUI, PH.D.,                            )
                                                      )
                             Plaintiff,               )
                                                      )
                    v.                                )   Civil Case No. 12-1740 (RJL)
                                                      )
THE GEORGE WASHINGTON UNIVERSITY                      )
                                                      )
              and                                     )
                                                      )
AKBAR MONTASER, PH.D.                                 )
                                                      )


                                            ~
                            Defendants.

                               MEMORANDUM ORDER
                             (May ~013; Dkts. ##5, 7, 12)

       Plaintiff, Mazdak Taghioskoui, brings various claims against Defendants, George

Washington University ("GWU") and Akbar Montaser, which arise out of his graduate

work at GWU. Plaintiff filed this suit in the Superior Court ofthe District of Columbia

("Superior Court") on September 4, 2012. Mr. Montaser removed the case to this Court

on October 25, 2012. [Dkt. #1]. Defendants have moved to dismiss the case, [Dkts.

##5, 12], and plaintiff has moved to remand the case to Superior Court [Dkt. # 5]. Upon

consideration of the parties' pleadings, relevant law, and the entire record herein, the

Court GRANTS plaintiffs Motion to Remand and DENIES as MOOT defendants'

motions to dismiss.



                                              1
       A civil action filed in state court may be removed to a federal district court for that

district having original jurisdiction. 28 U.S.C. § 144l(a). However, a defendant in a

non-federal-question case brought in state court may not remove the case to federal court

if any ofthe defendants is a citizen ofthe forum state. 28 U.S.C. § 144l(b)(2). This

rule, commonly referred to as the "forum defendant rule," is procedural, not

jurisdictional; therefore, a violation may be waived by mutual agreement of the parties.

See Kim v. National Certification Comm 'nfor Acupuncture and Oriental Medicine, 888

F. Supp. 2d 78, 82 (D.D.C. 2012). Here, GWU is a citizen ofthe District of Columbia.

Notice of Removal~ 7 [Dkt. #1]. Removal of the action from Superior Court to federal

court was, therefore, improper under the forum defendant rule. Plaintiff did not agree to

waive this defect in the removal process and timely filed this Motion to Remand.

       Accordingly, it is hereby

       ORDERED that Plaintiffs Motion to Remand [Dkt. #7] is GRANTED.

       ORDERED that Defendant GWU's Motion to Dismiss [Dkt. #5] is DENIED as

MOOT.

       ORDERED that Defendant Akbar Montaser's Motion to Dismiss [Dkt. #12] is

DENIED as MOOT.

       SO ORDERED.



                                                    United States District Judge


                                              2